UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 30, 2016 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-184061 STEAMPUNK WIZARDS, INC. (Exact name of registrant as specified in its charter) Nevada 45-5540446 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11620 Wilshire Blvd, Office 43, Suite 900, West Wilshire Center, West Los Angeles, CA 90025 (Address of principal executive offices) 1-310-582-5939 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of June 10, 2016, there were 27,767,269 shares of the issuer’s common stock, par value per share $0.0001, outstanding. STEAMPUNK WIZARDS, INC. Form 10-Q Part I FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements 4 Balance Sheets 4 Statements of Operations and Comprehensive Loss 5 Statement of Stockholders’ Deficit 6 Statements of Cash Flows 7 Notes to unaudited Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION Item 1 Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Mine Safety Disclosures 20 Item 5. Other Information 21 Item 6. Exhibits 21 2 CAUTIONARY NOTE CONCERNING FORWARD-LOOKING STATEMENTS Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes” and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed herein as well as in the “Description of Business – Risk Factors” section in our Annual Report on Form 10-K for year ended July 31, 2015, as filed on November 13, 2015. You should carefully review the risks described in our Annual Report and in other documents we file from time to time with the Securities and Exchange Commission. You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements.The Company assumes no obligation to update or revise any forward-looking information, whether as a result of new information, future events or otherwise. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Steampunk Wizards, Inc. Condensed Consolidated Balance Sheets April 30, 2016 July 31, 2015 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable - Prepaid expenses and other deposits Other current assets Total Current Assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to related parities Short-term loans TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock, $0.0001 par value; 20,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 27,767,269 and 14,908,438 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Steampunk Wizards, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) October 27, 2014 Three Months Ended Nine Months Ended (Inception) to April 30, April 30, April 30, REVENUES $
